Exhibit 10.1

 

SPP TRANSACTION SUMMARY

 

Cano =

 

Cano Petroleum, Inc.

 

 

 

Haddock =

 

Haddock Enterprises, LLC

 

 

 

Carlile =

 

Carlile Management, LLC

 

 

 

Dr. Carlile =

 

Kenneth Q. Carlile, an individual

 

 

 

SBR =

 

Sabine Royalty Trust

 

 

 

SPP =

 

Sabine Production Partners, LP (the new limited partnership)

 

 

 

GP =

 

Sabine Production Management, LLC (the general partner of SPP) whose sole member
is Sabine Production Operating, LLC comprised of Cano, Haddock and Carlile

 

 

 

SPO =

 

Sabine Production Operating, LLC

 

I.                                         S-4 conversion from SBR to SPP
transaction stays as proposed.

 

II.                                     GP serves as general partner with a
1.25% ownership interest in SPP and an initial 1.25% share in cash distributions
of SPP, subject to the incentive distribution rights described in the S-4 and
the Partnership Agreement (stays the same as proposed).

 

III.                                 SPO stays as proposed with the following
provisions:

 

A.                                   For any matter which involves a transaction
involving SPP and Cano, Haddock or Carlile or any of their affiliates (a
“Related Party Transaction”), the procedure set forth in IX. below shall be
applied; for all other matters not involving a Related Party Transaction, all
votes by the SPO members must be by majority except for the following items
which require unanimous approval: (i) amendments to the SPP Partnership
Agreement, GP Limited Liability Company Agreement or SPO Limited Liability
Company Agreement, (ii) dissolution of SPP, GP or SPO, (iii) sale of all or
substantially all assets of SPP, GP or SPO or (iv) the incurrence of debt by
SPP, GP or SPO which is recourse to  Cano, Haddock or Carlile.

B.                                     No assignment or transfer of direct or
indirect interests in SPO or GP by any member (including a change of control of
such member) for two years (excludes pledging of any interest subject to the
right of the other members to repurchase the pledged interest upon foreclosure).

C.                                     Beginning in year three, members
generally will work together toward a separate public offering for units of the
GP at the end of year three and so

 

1

--------------------------------------------------------------------------------


 

long as the public offering attempt has not been abandoned a member may sell its
interest subject to a right of first refusal on the part of the other members
during years three and four; any member may sell its interest without rights of
first refusal on the part of other members at the end of year four or the
abandonment of the public offering attempt, whichever is earlier.

D.                                    Members will be reimbursed for costs
incurred in support of SPP, so long as such costs are approved in advance in
accordance with the procedure set forth in IX. below; in addition, Cano shall be
reimbursed up to $110k and $85k per annum for Johnson and Cochrane,
respectively, for time spent on SPP matters, if any, as described in the
Compensation Reimbursement Agreement.

 

IV.                                 With respect to operating agreements, the
following terms apply:

 

A.                                   On all non-royalty properties owned or to
be acquired by SPP, in which neither Cano, Haddock, nor Carlile has an interest,
then SPP shall enter into an operating agreement with a contract operator on
commercially reasonable industry terms

B.                                     On all non-royalty properties owned or to
be acquired by SPP, in which Cano, Haddock, or Carlile has an interest, such
member shall have a right of first offer to be the operator, subject at all
times to SPP’s right to negotiate a contract with a third party on more
favorable terms

 

V.                                     Members agree that as rapidly as possible
upon consummation of the transaction (as defined in the S-4), the members will
use their reasonable best efforts to obtain operating personnel and management
to be employed by GP, SPO or SPP, as the case may require

 

VI.                                 Subject to the following proviso, SPP and
Cano and its affiliates (each, a “Cano Entity” and collectively, the “Cano
Entities”), Haddock and its affiliates (the each, a “Haddock Entity” and
collectively, the “Haddock Entities”) and Carlile will enter into the following
two-year agreement; provided that, such agreement shall specifically exempt and
be inapplicable to Dr. Carlile in his individual capacity and in the capacities
in which he serves his affiliate entities:

 

A.                                   SPP shall have a right of first
participation on each deal which is consistent with the business model for SPP
currently described in the S-4, which any Cano Entity, any Haddock Entity or
Carlile source after the date of the agreement, with such participation by the
proposing party(ies) to be on the following basis:

 

2

--------------------------------------------------------------------------------


 

Purchase Price

 

Cano Entity, Haddock Entity or Carlile Participation Level

 

From

 

To

 

Up to Percentage

 

Participation

 

Aggregate

 

$

—

 

$

25,000,000

 

70.00

%

$

17,500,000

 

$

17,500,000

 

25,000,001

 

50,000,000

 

7.33

%

1,833,333

 

19,333,333

 

50,000,001

 

75,000,000

 

7.33

%

1,833,333

 

21,166,666

 

$

75,000,001

 

$

100,000,000

 

7.33

%

$

1,833,333

 

$

23,000,000

 

100,000,001

+

 

 

23

%

 

 

 

 

 

B.                                     If any Cano Entity, Haddock Entity or
Carlile sources a deal and SPP opts not to participate, then such party shall
have no further obligation under the agreement with respect to such deal.

C.                                     If any Cano Entity, Haddock Entity or
Carlile independently develops or jointly develops a deal with SPP and SPP
elects to participate, then such party shall be entitled to receive from SPP,
proportionate reimbursement of the costs incurred by such party, so long as such
costs are approved in accordance with the procedure set forth in IX. below; if
SPP independently develops or jointly develops a deal (or incurs expenses in
reviewing, underwriting, or evaluating a deal or prospect) with any Cano Entity,
Haddock Entity, or Carlile, in which it does not elect to participate and offers
such deal to any Cano Entity, Haddock Entity, or Carlile, and such party elects
to participate, then SPP shall be entitled to receive from such party,
proportionate reimbursement of the costs incurred by SPP, so long as such costs
are approved in advance by the conflicts committee as set forth in the S-4.

D.                                    Cano, Haddock and Carlile shall have no
right to participate in deals sourced from the other or from SPP.

E.                                      Any deals that are sourced by any
personnel of Cano Entities in any capacity, including, but not limited to,
Johnson and Cochrane, shall be classified as sourced by Cano Entities and not by
SPP.

 

VII.                             Subject to the following proviso, SPP and Cano,
Haddock and Carlile will enter into the following two-year agreement; provided
that, such agreement shall specifically exempt and be inapplicable to Dr.
Carlile in his individual capacity and in the capacities in which he serves his
affiliate entities:

 

A.                                   Cano Entities, Haddock Entities and Carlile
shall keep strictly confidential any and all information of SPP relating to the
acquisition of potential properties; SPP shall keep strictly confidential any
and all information of Cano Entities, Haddock Entities, or Carlile with respect
to deals presented to SPP and in which SPP elects not to participate.

B.                                     SPP, Cano Entities, Haddock Entities, and
Carlile shall be prohibited from competing with each other on the acquisition of
identified properties sourced from any of them (consensual transactions by the
parties after their obligations have been fulfilled will not be considered to be
competing).

 

3

--------------------------------------------------------------------------------


 

VIII.                         SPP and Dr. Carlile enter into the following
two-year agreement, which specifically identifies the counties and parishes in
which his Other Entities (as defined in Exhibit A (each an “Other Entity” and
collectively, the “Other Entities”) and includes any entities formed during the
two-year period) are currently doing business and which provides that his
services to his Other Entities shall not constitute a breach of the agreement:

 

A.                                   Dr. Carlile, as an individual, shall keep
strictly confidential any and all information of SPP, Cano Entities, Haddock
Entities and Carlile relating to the acquisition of potential properties.

B.                                     Dr. Carlile, as an individual and as a
member of various other entities, will be required to give written notice to SPP
and SPO upon his awareness that any Other Entity (i) is likely to compete
directly or indirectly in the same property as SPP or (ii) alters its business
strategy to match that of SPP as defined in the S-4.

C.                                     In the case of (VIII)(B)(i), Dr. Carlile
will keep confidential all information obtained from SPP, Cano Entities, Haddock
Entities or Carlile relating to the property, will not receive further
information from SPP, Cano Entities, Haddock Entities or Carlile relating to the
property and will recuse himself from involvement in the SPP deal related to the
property.

D.                                    In the case of (VIII)(B)(ii), Haddock and
Cano (by unanimous vote) will have the right to ask for Dr. Carlile’s
resignation as a board member and officer, and Dr. Carlile shall have the option
to either (i) resign such posts and relinquish Carlile’s voting power as a
member of SPO such that Haddock and Cano are the members in control of SPO, or
(ii) agree to bind himself and the Other Entity to the same agreement described
in Paragraphs VI and VII above.

 

IX.                                The following procedures are set forth
regarding Related Party Transactions:

 

A.                                   The managers of SPO may propose a Related
Party Transaction to the Conflicts Committee (as established as set forth in the
S-4) with the related party abstaining from any such proposal.  If the managers
of SPO elect not to propose a particular Related Party Transaction to the
Conflicts Committee, SPP shall be deemed to have rejected the Related Party
Transaction.

B.                                     The Conflicts Committee will review and
evaluate the proposed Related Party Transaction and either vote to recommend the
transaction to the managers of SPO or to deny approval of the Related Party
Transaction.  If approval is denied, SPP shall have rejected the transaction and
no further action is required.

C.                                     If the Conflicts Committee recommends the
Related Party Transaction to the managers of SPO, then the Related Party
Transaction may only be approved by a majority vote of the managers of SPO with
the related party abstaining from the vote.

 

4

--------------------------------------------------------------------------------


 

X.                                    This SPP Transaction Summary is being
entered into in connection with the filing of a preliminary Form S-4, both of
which taken together set forth the principles of the conversion of SBR to SPP
and the relative rights and obligations of the parties hereto in connection
therewith.   The drafting, submittal for review and approval by the parties of
the definitive documentation (including any necessary amendments to the S-4)
effectuating the principles set forth in this SPP Transaction Summary and the
Form S-4 are anticipated to occur shortly after the filing of the S-4.  To the
extent that such definitive documentation departs from the principles
established by the parties herein and in the S-4, Cano, Haddock and Carlile
specifically reserve the right to withdraw from participation in the transaction
contemplated hereunder and under the S-4, subject only to the payment of their
proportionate share of the expenses incurred to the date of withdrawl.  In the
event of such withdrawl, there shall not be any legally binding obligation on
the part of the withdrawing party to the other parties hereto (except for the
payment of expenses above) and no past or future action, agreements (oral or
written), course of conduct or failure to act relating to the SPP Transaction
Summary, the Form S-4 or any of the transactions relating thereto will give rise
to or serve as a basis for any obligation or other liability on the part of the
withdrawing party to the other parties hereto.  Upon the withdrawl of a party,
the other parties shall be free to proceed with the transaction on their own and
without any encumbrances from the withdrawing party.

 

[remainder of page intentionally blank]

 

5

--------------------------------------------------------------------------------


 

Agreed to and accepted this 4th day of August, 2005.

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

S. Jeffrey Johnson

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

HADDOCK ENTERPRISES, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

CARLILE MANAGEMENT, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Q. Carlile Phd

 

 

Name:

Kenneth Q. Carlile

 

 

Title:

Manager

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Dr. Carlile has the following affiliations (“Other Capacities”) with the
following other entities (“Other Entities”) which engage in oil and gas
activities:

 

(a)                                  Limited Partner in Camterra Resources
Partners, Ltd., a Texas Limited Partnership.

 

(b)                                 Co-Chairman of the Board of Directors, a
Shareholder and the Chief Executive Officer of Camterra Resources, Inc., a Texas
Corporation, which is the Managing General Partner of Camterra Resources
Partners, Ltd.

 

(c)                                  Limited Liability Partner and a Managing
Partner of Martex Drilling Company, LLP, a Texas Registered Limited Liability
Partnership.

 

(d)                                 Limited Liability Partner and a Managing
Partner in Martex Well Services, LLP, a Texas Registered Limited Liability
Partnership.

 

(e)                                  Limited Partner of Fowler Transportation,
Ltd., a Texas Limited Partnership.

 

(f)                                    Member of Fowler Management, LLC, a Texas
Limited Liability Company.  Fowler Management, LLC is the General Partner of
Fowler Transportation, Ltd.

 

(g)                                 Limited Partner in KCZC Oil & Gas, Ltd., a
Texas Limited Partnership.

 

(h)                                 Member and the Managing Member of KCZC
Operating, LLC, a Texas Limited Liability Company which serves as the Managing
Partner of KCZC Oil & Gas, Ltd.

 

(i)                                     Limited Liability Partner and a Managing
Partner in Unitex Properties, LLP, a Texas Registered Limited Liability
Partnership.

 

(j)                                     Member in Leonard Road Farms, LLC, a
Louisiana Limited Liability Company.  Chief Executive Officer of Camterra
Resources, Inc., which is the Manager of Leonard Road Farms, LLC.

 

(k)                                  Member of Robson Farms, LLC, a Louisiana
Limited Liability Company.

 

(l)                                     Owns various oil and gas working
interests, overriding royalty interests, royalty interests and mineral interests
in his own name, Kenneth Q. Carlile.

 

7

--------------------------------------------------------------------------------